Order entered February 24, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01113-CV

                     PATRICIA A. SEAY-KING, Appellant

                                          V.

                         KENDRICK ALFORD, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-08368

                                      ORDER

      By letter filed February 22, 2021, appellant informs the Court that she has

requested a supplemental clerk’s record containing a copy of the trial court’s

February 8, 2021 order nonsuiting defendant’s counterclaim and declaration of

final judgment. To ensure the appeal proceeds timely, we ORDER Dallas County

District Clerk Felicia Pitre to file the requested supplemental clerk’s record no later

than March 5, 2021. We further ORDER appellant to file her opening brief within

thirty days of the filing of the supplemental clerk’s record.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE